DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 06/13/2022. 
Acknowledgement is made to the amendment of claims 1, 11, 14, 17, and 20.
Acknowledgement is made to the cancellation of claims 12, 15, and 16. 
Acknowledgement is made to the newly added claims 22 and 23.
Acknowledgement is made to the withdrawal due to election by original presentation of newly added claim 22.
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Any claims listed above as withdrawn have been withdrawn from further consideration by the examiner, as these claims are drawn to a non-elected invention.
Claims 1-11, 13-14, and 17-23 are pending. A complete action on the merits appears below. 

Election/Restrictions
Newly submitted claim 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 22 depends ultimately from claim 14 which states “the first electrode includes: a passage extending therethrough for directing a fluid … the second electrode slidably receives … the first electrode”, this claim language is shown in Fig. 1A and discussed in the specification ¶[0025]- [0032]. Claim 22 however states “the first electrode includes an enlarged tubular portion”. This conflicts with the current embodiment as the protrusion is located on the outer member, also referred to as the second electrode, not the first electrode.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 10-11, 13-14, 17, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0390494 A1 to Jeon (herein after “Jeon”) in view of U.S. Patent Publication No. 2016/0008063 A1 to Wake et al. (herein after “Wake”).
Regarding claim 1, Jeon teaches an instrument ([0046] discusses the device as being an endoscope hybrid knife), comprising: 
a sheath (Fig. 3; inner tube 600) having a distal end; 
an inner tubular member (Fig. 3; second knife 300) at the distal end of the sheath; and 
a cutting electrode (Fig. 3; first knife 700) at the distal end of the sheath, wherein at least one of: (i) an exterior surface of the inner tubular member, and (ii) a cutting electrode surface that faces the exterior surface, is longitudinally slidable along the other of the exterior surface and the cutting electrode surface during movement of at least one of the cutting electrode and the inner tubular member relative to the other of the cutting electrode and the inner tubular member (¶[0009]), 
wherein the inner tubular member and the cutting electrode are movable from a first configuration, in which the inner tubular member and the cutting electrode are independently movable (¶[0010]), to a second configuration, in which the inner tubular member and the cutting electrode are coupled so as to move in unison (¶[0044]- [0045] discusses the endoscope knife as being inserted from outside of the body to inside the body, during this movement the entire knife will be moved in a manner which will be in unison), 
wherein one of the inner tubular member and the cutting electrode includes a protrusion on a distal end of the inner tubular member or the cutting electrode (Fig. 6-8; ceramic head 720), and 
wherein an entirety of the protrusion is non-conductive (¶[0005]).  
Jeon further teaches the device as having a fluid injection part for the purpose of providing the distal treatment area with a fluid such as water or saline (¶[0009]). 
However, Jeon fails to specifically teach the inner tubular member as being a fluid cannula.
Wake teaches a high-frequency treatment tool for an endoscope including a sheath, a shaft shaped member formed to be inserted to advance and retract in the sheath, and an electrode located within the shaped member (¶Abstract, Fig. 1-2). The high-frequency treatment tool being capable of jetting a liquid medicine, saline, or the like, from a distal end section while endoscopically incising a biological tissue (¶[0005]).
Wake further teaches the inner electrode member as being a fluid cannula (Fig. 2; electrode member 21 having conduit line 21a).
Therefore, at the effective filing date it would been obvious to a person having ordinary skill in the art to incorporate the teachings of Wake into the device of Jeon to provide a device which can both appropriately inject a liquid medicine under tissue when the device is inserted (¶[0046]) and cauterize  and solidify the tissue to prevent bleeding from a pinhole after the hollow electrode is extracted from the treatment site (¶[0009]).
Regarding claim 2, Jeon further teaches the instrument of claim 1, wherein at least one of the cutting electrode and the inner tubular member is movable relative to the sheath between an extended configuration relative to the distal end of the sheath and a retracted configuration relative to the distal end of the sheath (Fig. 6-8; configurations are displayed where the first knife and the second knife are retracted within the inner tube, and configurations where the first and second knife are each shown as individually extended past the distal end of the inner tube).  
In accordance with the above rejection of claim 1, Wake further teaches the inner tubular member as being a fluid cannula. 
Regarding claim 3, Jeon further teaches the instrument of claim 1, wherein the cutting electrode and the inner tubular member are movable relative to the sheath between respective extended configurations relative to the distal end of the sheath and respective retracted configurations relative to the distal end of the sheath (Fig. 6-8; configurations are displayed where the first knife and the second knife are retracted within the inner tube, and configurations where the first and second knife are each shown as individually extended past the distal end of the inner tube).  
In accordance with the above rejection of claim 1, Wake further teaches the inner tubular member as being a fluid cannula. 
Regarding claim 4, Jeon further teaches the instrument of claim 1, wherein the cutting electrode surface is an interior surface of the cutting electrode (¶[0066], [0069] discusses the first knife as being used for dissecting and resecting the tissue by the forward and backward movement).  
Regarding claim 5, Jeon further teaches the instrument of claim 1, wherein the cutting electrode surface is a radially-inner surface of the cutting electrode (¶[0066], [0069] discusses the first knife as being used for dissecting and resecting the tissue by the forward and backward movement).  
Regarding claim 7, Jeon further teaches the instrument of claim 1, wherein the cutting electrode includes a tubular portion, and the cutting electrode surface is an interior surface of the tubular portion (¶[0066] discusses the first knife as being used for dissecting and resecting the tissue by the forward and backward movement).  
Regarding claim 8, Jeon further teaches the instrument of claim 7, wherein the cutting electrode includes an enlarged distal portion (Annotated Fig. 6 shows flared diameter portion) at a distal end of the tubular portion (Annotated Fig. 6 shows constant diameter portion), and wherein the enlarged distal portion is wider than the tubular portion (Annotated Fig 6. Displays the flared portion as being wider than the constant diameter portion).  

    PNG
    media_image1.png
    529
    810
    media_image1.png
    Greyscale

Regarding claim 10, Jeon further teaches the instrument of claim 1, wherein at least one of the cutting electrode and the inner tubular member is movable relative to the other of the cutting electrode and the inner tubular member to position a distal end of the inner tubular member distal to a distal end of the cutting electrode (Fig. 6-8; configurations are displayed where the first knife and the second knife are retracted within the inner tube, and configurations where the first and second knife are each shown as individually extended past the distal end of the inner tube).  
In accordance with the above rejection of claim 1, Wake further teaches the inner tubular member as being a fluid cannula. 
Regarding claim 11, Jeon teaches the instrument of claim 8, wherein at least one of the cutting electrode and the inner tubular member is movable relative to the other of the cutting electrode and the inner tubular member to position a distalmost end of the inner tubular member within a distal end of the cutting electrode (Fig. 6-8; configurations are displayed where the first knife and the second knife are retracted within the inner tube, and configurations where the first and second knife are each shown as individually extended past the distal end of the inner tube), wherein a distal portion of the protrusion includes a recess (Fig. 6-8; first knife 700 is discussed as having a hollow formed therein), and wherein, in a distally-extended configuration, the recess at least partially overlaps with the enlarged distal portion of the cutting electrode (As the first knife is hollow along the entirety of the length, including the portion having the ceramic head, the hollow portion partially overlaps with the enlarged distal portion at all configurations).
In accordance with the above rejection of claim 1, Wake further teaches the inner tubular member as being a fluid cannula.  
Regarding claim 13, Jeon further teaches the instrument of claim 1, wherein at least a portion of the inner tubular member is electrically conductive (¶[0002] discusses the device as being a high frequency knife, which is a king of electric scalpel used to ablate a lesion site).  
In accordance with the above rejection of claim 1, Wake further teaches the inner tubular member as being a fluid cannula. 
Regarding claim 14, Jeon teaches an instrument (¶[0046] discusses the instrument as being an endoscope hybrid knife), comprising: 
a sheath (Fig. 3; inner tube 600) having a distal end; 
a first electrode (Fig. 3; second knife 300; ¶[0057] discusses this knife as being used as an electrode) at the distal end of the sheath, 
a second electrode at the distal end of the sheath (Fig. 3; first knife 700; ¶[0057] discusses this knife as being used as an electrode), wherein: 
an exterior surface of the second electrode is configured to cut tissue (¶[0027]), 
at least one of the first and second electrodes is movable relative to the other of the first and second electrodes (¶[0009]), and 
at least a portion of the second electrode slidably receives at least a portion of the first electrode (¶[0053]), and 
a handle assembly at a proximal end of the sheath, wherein the handle assembly includes a first actuator and a second actuator (Fig. 3; first handle slider 120 and second handle slider 140), wherein movement of the first actuator moves the first electrode relative to at least one of the distal end of the sheath and the second electrode ¶([0052] discusses the second handle slider 140 as being integrally connected to the second knife 300 to provide movement), and wherein movement of the second actuator moves the second electrode relative to at least one of the distal end of the sheath and the first electrode (¶[0054] discusses the first handle slider as being used to move the first knife 700), 
wherein one of the first electrode or the second electrode includes a protrusion (Fig. 3; first knife 700 includes ceramic head 720) that extends radially outward at the distal end of the one of the first electrode or the second electrode, and wherein an entirety of the protrusion is non-conductive (¶[0005]), wherein the one of the first electrode or the second electrode with the protrusion forms a smaller ablation zone than the one of the first electrode or the second electrode that does not include the protrusion (Fig. 6-8; the surface area of the first knife that is contacting/treating tissue is shown as being smaller than the surface area of the second knife that is contacting/treating tissue, this difference in surface area would cause differences in the produced size of tissue treated, as the larger surface area of the inner element would produce a larger affected tissue area than that produced by the smaller surface area of the outer element).  
However, Jeon fails to teach the instrument wherein the first electrode includes: a passage extending therethrough for directing a fluid through the first electrode, and a distal opening from which the fluid is emitted from the first electrode.
Wake teaches a high-frequency treatment tool for an endoscope including a sheath, a shaft shaped member formed to be inserted to advance and retract in the sheath, and an electrode located within the shaped member (¶Abstract, Fig. 1-2). The high-frequency treatment tool being capable of jetting a liquid medicine, saline, or the like, from a distal end section while endoscopically incising a biological tissue (¶[0005]).
Wake further teaches the instrument wherein the first electrode includes:
a passage extending therethrough for directing a fluid through the first electrode, and 
a distal opening from which the fluid is emitted from the first electrode (Fig. 2; electrode member 21 having conduit line 21a).
Therefore, at the effective filing date it would been obvious to a person having ordinary skill in the art to incorporate the teachings of Wake into the device of Jeon to provide a device which can both appropriately inject a liquid medicine under tissue when the device is inserted (¶[0046]) and cauterize  and solidify the tissue to prevent bleeding from a pinhole after the hollow electrode is extracted from the treatment site (¶[0009]).
Regarding claim 17, Jeon further teaches the instrument of claim 14, wherein the handle assembly (Fig. 3; handle part 100) further includes a handle body (Fig. 3; the handle part 100 comprises multiple part such as a shaft portion and a handle ring 102 may be formed at the end of the handle part 100), and wherein the first and second actuators are each slidably coupled to the handle body (¶[0009]), and the sheath is fixed relative to the handle body.  
Regarding claim 19, Jeon further teaches the instrument of claim 14, wherein central longitudinal axes of the first and second electrodes are coaxial, and wherein the first electrode and the second electrode are movable from a first configuration, in which the first electrode and the second electrode are independently movable (¶[0010]), to a second configuration, in which the first electrode and the second electrode are coupled so as to move in unison (¶[0044]- [0045] discusses the endoscope knife as being inserted from outside of the body to inside the body, during this movement the entire knife will be moved in a manner which will be in unison).  
Regarding claims 20-21 and 23, the recited methods are considered inherent in the ordinary use of the device as described in claims 1-5, 7-8, 10-11, 13-14, 17, and 19 as rejected under Jeon in view of Wake.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0390494 A1 to Jeon (herein after “Jeon”) in view of U.S. Patent Publication No. 2016/0008063 A1 to Wake et al. (herein after “Wake”) further in view of U.S. Patent No. 5,454,809 to Janssen (herein after “Janssen”).
Regarding claim 6, Jeon in view of Wake teaches the instrument of claim 1.
Jeon further teaches the first knife as being used for dissecting and resecting by forward backward movement, as the dissection occurs through the from portion of the first knife contacting tissue, this tissue contacting portion being the interior of the first knife which faces the exterior surface of the second knife (¶[0066]- [0069]).
However, Jeon in view of Wake fails to teach the instrument wherein the cutting electrode surface is one of a plurality of spaced-apart cutting electrode surfaces.  
Janssen teaches an electrosurgical system having an electrosurgical catheter having a plurality of electrodes for providing RF energy to tissue (Col. 1, Lines 15-25). This electrode device allowing for directional control of the application of RF energy which is otherwise random by nature (Col. 2 Lines 5-50 and Col. 3, Lines 25-59).
Janssen further teaches the electrode surface as being one of a plurality of spaced apart cutting electrode surfaces (Fig. 7; electrodes 14).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Janssen into the device of Jeon in view of Wake to provide control of the electrosurgical treatment (Col. 2 Lines 5-50 and Col. 3, Lines 25-59).
In accordance with the above rejection of claim 1, Wake further teaches the inner tubular member as being a fluid cannula. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0390494 A1 to Jeon (herein after “Jeon”) in view of U.S. Patent Publication No. 2016/0008063 A1 to Wake et al. (herein after “Wake”) further in view of U.S. Patent No. 5,944,715 to Hektner (herein after “Hektner”).
Regarding claim 9, Jeon in view of Wake teaches the instrument of claim 1.
However, Jeon in view of Wake fails to teach the instrument wherein the inner tubular member terminates at a distal point configured to pierce tissue.  
Hektner teaches an RF activated catheter apparatus having proximal and distal ends including an RF emitter for cutting channels into patient tissue (¶Abstract). This RF catheter assembly (Fig. 2; catheter assembly 100) having an RF activated catheter (Fig. 3; catheter 118) disposed through a tubular catheter (Fig. 3; tubular catheter 120).
Hektner further teaches the RF activated catheter (Fig. 3; catheter 118) as having a cutting tip (Fig. 3; cutting tip 148) located at the distal end, for the purpose of pushing the cutting tip into the tissue as is known to those skilled in the art (Col. 3, Line 27- Col. 4, Line 4).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Hektner into the device of Jeon in view of Wake to provide a tip for inserting the device into the tissue of the patient (Col. 3, Line 27- Col. 4, Line 4).
In accordance with the above rejection of claim 1, Wake further teaches the inner tubular member as being a fluid cannula. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0390494 A1 to Jeon (herein after “Jeon”) in view of U.S. Patent Publication No. 2016/0008063 A1 to Wake et al. (herein after “Wake”) further in view of U.S. Patent Publication No. 2011/0028962 A1 to Werneth et al. (herein after “Werneth”). 
Regarding claim 18, Jeon in view of Wake teaches the instrument of claim 17.
However, Jeon in view of Wake fails to teach the instrument of claim 17, wherein at least one of the first and second actuators is rotatably coupled to the handle body, such that rotation of the at least one of the first and second actuators relative to the handle body rotates at least one of the first and second electrodes about at least one of their respective central longitudinal axes.  
Werneth teaches a medical device having an elongate body defining a lumen, an electrode coupled to the elongate body (¶Abstract), and actuators for controlling the configuration of the device (¶[0008]).
Werneth further teaches at least one of the first and second actuators is rotatably coupled to the handle body (¶[0031]- [0032] discusses the device as having linear and rotational actuators disposed on or about the handle assembly), such that rotation of the at least one of the first and second actuators relative to the handle body rotates at least one of the first and second electrodes about at least one of their respective central longitudinal axes (¶[0041]-[0042] discusses the use of the rotational actuator to control the configuration of the electrode assembly).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Werneth into the device of Jeon in view of Wake to provide controllable configurations of the device (¶[0042]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Taimisto ’91 in view of Rioux and Taimisto ’35 references are moot in view of the new rejections under Jeon and Wake. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794